                      Case 6:19-mj-00628-MJP Document 1 Filed 05/24/19 Page 1 of 9

AO 91 (Rev. 02/09) Criminal Complaint


                                   United States District Court
                                                              for the
                                                Western District of New York
                                                                                                                      MAY 2 4 2019

                         United States of America
                                                                                                                         DlSTRl^*^^
                                                                                   19-MJ
                                        V.                                                 -




                            AARON GRAFF,

                                Defendant




                                                   CRIMINAL COMPLAINT




           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about May 24, 2019, in the county of          Monroe       . in the Westem District of New York, the defendant
violated       18 & 26     U.S.C. §§ 922101 & 586ltd) . offenses described as follows:


the defendant unlawfully possessed a machinegun and possessed an unregistered firearm.




           This criminal complaint is based on these facts:

           SEE ATTACHED AFFIDAVIT


           •   Continued on the attached sheet.




                                                                r"'          gT'
                                                                                               Complainant's signature

                                                              ADAM P. TYRNA, Special Agent
                                                              Homeland Security Investigations
                                                                                           Printed name and title


Sworn to before me and signed in my presence.

Date:   May          • 2019
                                                                                                  Judge's signature


City and State:     Rochester. New York                               on. Jonathan W. Feldman. U.S. Magistrate Judge
                                                                                                Printed name and title
            Case 6:19-mj-00628-MJP Document 1 Filed 05/24/19 Page 2 of 9




               AFFroAvrr m      support o f a criminal complaint



STATE OF NEW YORK                          )
COUNTY OF MONROE                           )       SS:
CITY OF ROCHESTER                          )




       ADAM P. TYRNA, being duly sworn, deposes and states:


       1.      Your affiant is a special agent with Immigration and Customs Enforcement

(ICE), Homeland Security Investigations (HSI) and has been so employed for nine years.

Prior to the employment with HSI, your affiant served as a U.S. Customs and Border

Protection (CBP) Officer for two years. As a requirement for employment as an HSI special

agent, your affiant successfully completed a twelve-week Criminal Investigator Training

Program (CITP) located at the Federal Law Enforcement Training Center (FLETC) in

Glynco, Georgia. At the conclusion of CITP, your affiant also completed an additional

twelve-week ICE Special Agent Training (ICESAT) Academy. As part of the training at

FLETC, your affiant received extensive instruction in the areas of immigration law, customs

law, criminal law, firearms training, rules of evidence, and interview techniques. Your

affiant's law enforcement experience includes conducting physical surveillance, interviewing

witnesses, victims and suspects, writing affidavits for and executing search warrants, handling

confidential informants, analyzing phone records obtained from subpoenas, search warrants,

pen registers, trap and trace devices, and collecting and processing evidence.
            Case 6:19-mj-00628-MJP Document 1 Filed 05/24/19 Page 3 of 9




       2.      I submit this affidavit in support of an application for a criminal complaint

charging AARON GRAFF (hereinafter, "GRAFF") with violating Title 18, United States

Code, Section 922(o) (unlawful possession of a machinegun as defined in Title 26, United

States Code, Section 5845(b) ofthe National Firearms Act (NFA)), and Title 26, United States

Code, Section 5861(d) (possession ofan unregistered firearm as defined as defined in Title 26,

United States Code, Section 5845(a) ofthe NFA). As discussed below, there is probable cause

to believe that GRAFF did knowingly and willfully commit the Subject Offenses.



       3.      I am familiar with aUaspects ofthis investigation as a result ofmy participation

in this investigation, as well as conversations with other law enforcement officers, and review

of documents and records obtained by individuals to include but not limited to HSI special

agents. United States Postal Inspection Service (USPIS) inspectors. Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF) special agents, and CBP officers.



       4.      Because this affidavit is being submitted for the limited purpose ofapplying for

a criminal complaint, I have not included every fact known to me concerning this

investigation. I have set forth oiily the facts I beheve are necessary to estabhsh the required

foundation for the requested criminal complaint.



                                 RELEVANT STATUTES




       5.      This investigation concems violations of Title 18, United States Code, Section

922(o), Unlawful possession of a machinegun, as defined in Title 26, United States Code,
            Case 6:19-mj-00628-MJP Document 1 Filed 05/24/19 Page 4 of 9




Section 5845(b) ofthe NFA; and Title 26, United States Code, Section 5861(d), Possession of

an unregistered firearm, as defined as defined in Title 26, United States Code, Section 5845(a)

of the NFA.




       6.      Title 18, United States Code, Section 922(o) makes it a crime for any person to

possess a machinegun.



       7.      Title 26, United States Code, Section 5845(b) defines a machinegun as any

weapon which shoots, is designed to shoot, or can be readily restored to shoot, automatically

more than one shot, without manual reloading, by a single function of the trigger. The term

shall also include the fi:ame or receiver of any such weapon, any part designed and intended

solely and exclusively, or combination of parts designed and intended, for use in converting

a weapon into a machinegun, and any combination of parts from which a machinegun can

be assembled if such parts are in the possession or under the control of a person.



       8.      Title 26, United States Code, Section 5861(d) makes it a crime for any person

to receive or possess a firearm which is not registered to him in the National Firearms

Registration and Transfer Record.



       9.      Tide 26, United States Code, Section 5845(a) defines a firearm as (1)

a shotgun having a barrel or barrels ofless than 18 inches in length; (2) a weapon made firom

a shotgun if such weapon as modified has an overall length of less than 26 inches or a barrel

or barrels of less than 18 inches in length; (3) a rifle having a barrel or barrels of less than 16
         Case 6:19-mj-00628-MJP Document 1 Filed 05/24/19 Page 5 of 9




inches in length; (4) a weapon made from a rifle if such weapon as modified has an overall

length ofless than 26 inches or a barrel or barrels ofless than 16 inches in length; (5) any other

weapon, as defined in subsection (e); (6) a machinegun; (7) any silencer (as defined in section

921 of title 18, United States Code); and (8) a destructive device. The term "firearm" shall

not include an antique firearm or any device (other than a machinegun or destructive

device) which, although designed as a weapon, the Secretary finds by reason of the date ofits

manufacture, value, design, and other characteristics is primarily a collector's item and is not

likely to be used as a weapon.



                                     PROBABLE CAUSE




       10.     On May 8, 2019, CBP Officer M. Klapakis intercepted a United States Postal

Service (USPS) parcel entering die United States at the John F. Kennedy (JFK) International

Airport in Jamaica, New York. The parcel (herein after the "Subject Parcel") was shipped

from China and was addressed to Aaron GRAFF at 105 Greenlawn Drive, Rochester, New

York 14622. The label on the Subject Parcel indicated that the parcel contained a "switch."

Law enforcement received information that the Subject Parcel was suspected to contain a

device used to convert a Glock semi-automatic pistol to fire in fixU-automatic mode. Pursuant

to their border secirch authority, CBP officers examined the parcel and found part of a device

used to convert a Glock semi-automatic pistol to fire in full-automatic mode. The device part

is branded with the Glock logo and an inscription that reads "Made in Austria."
         Case 6:19-mj-00628-MJP Document 1 Filed 05/24/19 Page 6 of 9




       11.    In addition, your affiant reviewed law enforcement information pertaining to

"Glock conversion devices" and learned that these devices are being shipped into the United

States from China via the USPS. The information also stated that the devices were being

manifested/declared as "switches." The information contained hsts of parcels that had

recently been intercepted by GBP that contained these conversion devices. The Subject Parcel

was on one of those hsts.




       12.    Based upon your affiant's training, experience, and discussions with other

federal law enforcement personnel related to the investigation of federal firearms law

violations, your affiant is aware of conversion devices that have been designed and created

for the sole purpose of converting semi-automatic Glock pistols into fully automatic

machineguns. These devices vary by design and appearance, but all, when properly installed

on a semi-automatic Glock pistol, wiU allow the firearm to expel more than one projectile by

a single pull of the trigger at a rate of approximately 1,200 rounds per minute. Installation of

these conversion devices is fast and simple, requires no technical expertise, and is completed

by removing the polymer slide cover plate on a Glock semi-automatic pistol and replacing it

Avith a conversion device. Your affiant also knows that these devices are referred to by

different names, including but not limited to: "s-witches," "auto sears," "convertors,"

"conversion switches," "selector switches," "conversion devices," and "Fire Selector Systems

for Glock" (FSSGs).



       13.    Based upon yoin affiant's training, experience, and discussions vnth other

federal law enforcement personnel related to the investigation of federal firearms law
          Case 6:19-mj-00628-MJP Document 1 Filed 05/24/19 Page 7 of 9




violations, your affiant believes the Glock conversion device meets the definition of a

machinegun as defined in Title 26, United States Code, Section 5845(b). Furthermore, the

ATF considers Glock conversion devices post-May 19, 1986, as machineguns. Apart from

official nuhtary and law enforcement use, Glock conversion devices may only be lawfully

possessed by licensed Federal Firearms Licensees (FFLs) who have paid the appropriate

Special Occupationcil Tax (SOT) required of those manufacturing, importing, or dealing in

NFA weapons. Additionally, your affiant received information from ATF special agents

indicating that GRAFF had never paid the SOT, that GRAFF does not possess a New York

State pistol permit, and that GRAFF is not authorized to possess a machinegun.



       14.    On May 8, 2019, CBPO Klapakis seized the Subject Parcel and forwarded it to

your affiant for an attempted controlled dehvery to the individual addressed on the parcel.



       15.    On May 24, 2019, law enforcement personnel fi:om HSI, GBP, Irondequoit

New York Pohce Department (IPD), and the New York State Pohce (NYSP), assisted the

USPIS with the controlled dehvery of the Subject Parcel to the address on the parcel. The

Subject Parcel was successfully dehvered to GRAFF at the address hsted on the parcel. He

immediately took the Subject Parcel into the residence and opened it. Law enforcement

entered the residence to execute the search and encountered GRAFF and the opened Subject

Parcel inside. Officers secured the location.




       16.    Law enforcement issued Miranda warnings to GRAFF which he indicated he

understood and agreed waive and speak with officers. Officers interviewed GRAFF about

                                                6
         Case 6:19-mj-00628-MJP Document 1 Filed 05/24/19 Page 8 of 9




the Glock conversion device. GRAFF stated, in relevant part and in sum and substance, he

ordered the device using his cellular telephone from Wish.com. He said he paid $10.00 for

it, using a credit card. He acknowledged that this Glock conversion device was the second

one he ordered and that the first one was dehvered to the same address. He further admitted

that he was building a "gun." When law enforcement asked him if it was a "polymer 80

percent lower kit," he acknowledged that it was. He also said it was not completed yet.

During the interview, law enforcement asked GRAFF where in the house they would find

the gun, referring to it as "a lower." GRAFF said they would find it in the basement.



       17.    During the search of the residence, law enforcement located, among other

things, what appeared to be a partially assembled hand gun, that the lower assembly of the

handgun was completed but was missing a barrel and missing the shde of the handgun. This

was located in a bag m the rafters of the basement. A barrel, which appeared to fit with the

lower assembly of the handgun, was located in a plastic container m the basement. Law

enforcement found what appeared to be a second Glock conversion device in a bottom drawer

of a dresser in a bedroom which GRAFF acknowledged belonged to him.



       18.    Bureau of Alcohol, Tobacco, Firearms and Explosives special agents have

advised your affiant that no Glock auto sears are registered to GRAFF in the National

Firearms Registration and Transfer Record. As such, GRAFF may not receive or possess

such a firearm under Title 26, United States Code, Section 5861(d).
          Case 6:19-mj-00628-MJP Document 1 Filed 05/24/19 Page 9 of 9




       19.     Based on the foregoing, your affiant respectfully submits that there is probable

cause to believe that:




       AARON GRAFF did knowingly and willfully violate United States law, specifically

Title 18, United States Code, Section 922(o), (unlawful possession ofa macbinegun as defined

in Title 26, United States Code, Section 5845(b) of the National Firearms Act (NFA)), and

Title 26, United States Code, Section 5861(d) (possession of an unregistered firearm as

defined as defined in Title 26, United States Code, Section 5845(a) of the NFA).



       I declare under penalty of perjury under the laws of the United States of America that

the foregoing is true and correct to the best of my knowledge and belief.




                                           ADAM p. TYRNA
                                            Special-Agent, Homeland Security Investigations

Subscribed and swom to before me


T^ '7)j day ofMay, 2019


      DRABLE JONATHAN W. FELDMAN
      ED STATES MAGISTRATE JUDGE
